                    IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF ALASKA

KOMET BEING, et al.,                    )
                                        )
                            Plaintiffs, )
      vs.                               )
                                        )
ADAM CRUM, et al.,                      )
                                        )                   No. 3:19-cv-0060-HRH
                            Defendants. )
_______________________________________)



                                        ORDER
               Joint Motion for Entry of Stipulated Settlement Agreement1

      The parties’ joint motion for entry of a stipulated settlement agreement is granted.
The parties’ stipulated settlement agreement is approved.

      DATED at Anchorage, Alaska, this 25th day of January, 2021.



                                                /s/ H. Russel Holland
                                                United States District Judge




      1
       Docket No. 51.

ORDER – Joint Motion for Entry of Stipulated Settlement Agreement                      -1-


          Case 3:19-cv-00060-HRH Document 52 Filed 01/25/21 Page 1 of 1
